            Case 1:18-cv-03403-SAG Document 107 Filed 01/15/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

 BRITTNEY GOBBLE PHOTOGRAPHY,
 LLC,
                                                     Case No. 1:18-cv-03403-SAG (Lead Case)
                  Plaintiff,
                                                     Case No. 1:18-cv-03384-SAG
            v.                                       Case No. 1:19-cv-00559-SAG
                                                     Case No. 1:19-cv-00606-SAG
 SINCLAIR BROADCAST GROUP, INC.,
 et al.,
                                                     JOINT STATUS REPORT
                  Defendants/Third-Party
                  Plaintiffs,

            v.

 USA ENTERTAINMENT NEWS, INC.
 d/b/a “WENN” and “WORLD
 ENTERTAINMENT NEWS NETWORK”,

                  Third-Party Defendant.



                                    JOINT STATUS REPORT

        Plaintiff Brittney Gobble Photography, LLC, and Defendants Sinclair Broadcasting

Group, Inc., et al., pursuant to the Court’s November 25, 2019 and January 9, 2020 Orders, ECF

79 and 106, file this joint status report to the Court and state as follows:

        1.       On January 9, 2020, the parties participated in private mediation with Theo K.

Cheng, Esq. in New York, New York. No resolution was reached.

        2.       On January 14, 2020, counsel for the parties conferred regarding outstanding

discovery issues and the contents of this status report.

        3.       There are three depositions remaining to be scheduled. One of a fact witness,

Amanda Ota, and two of Defendants’ expert witnesses. The parties hope to complete these

depositions by the end of February 2020.


1772058.5
            Case 1:18-cv-03403-SAG Document 107 Filed 01/15/20 Page 2 of 4




        4.      Since the mediation was unsuccessful, the parties have resumed their discussions

to narrow the scope of the production of electronically stored information by Defendants. See

ECF 75 (November 14, 2019 Joint Status Report). Once narrowed, Defendants will be able to

advise Plaintiff how much time Defendants will need to complete their production.

        5.      Counsel for Plaintiff has informed counsel for Defendants of its intention to file a

Second Amended Complaint. The parties have agreed that Plaintiff will send Defendants a

redlined version of the complaint in an attempt to secure Defendants’ consent and avoid motion

practice. If Defendants’ consent is not forthcoming, Plaintiff will seek leave of Court to file the

Second Amended Complaint.

        6.      Defendant has requested that Plaintiff determine if Plaintiff can produce

documents reflecting the photographs that Brittney Gobble previously displayed on the website

lykoicat.com.

        7.      Plaintiff’s motions to strike regarding Defendants’ 30(b)(6) witnesses’ errata

sheets—ECF 73, 74, 76—are fully briefed. Plaintiff’s reply in support of its Motion for

Sanctions for the Spoliation of Evidence, ECF 96, is due on January 22, 2020.




                                                  2
1772058.5
            Case 1:18-cv-03403-SAG Document 107 Filed 01/15/20 Page 3 of 4




Dated: January 15, 2020

Respectfully submitted,

 By: /s/ Thomas P. Burke Jr.                       By:   /s/ Scott H. Marder
       Thomas P. Burke Jr.                                 Scott H. Marder
                                                   (signed by Thomas P. Burke Jr. with
 C. Justin Brown                                   permission of Scott H. Marder)
 Maryland State Bar No. 28110
 brown@cjbrownlaw.com                              Margaret L. Argent (Bar No. 06132)
 Brown Law Firm                                    margent@tandllaw.com
 1 N. Charles St., Suite 1301                      Scott H. Marder (Bar No. 28789)
 Baltimore, Maryland 21201                         SHMarder@tandllaw.com
 Telephone: (410) 244-5444                         Thomas & Libowitz, P.A.
                                                   100 Light Street, Suite 1100
 C. Dale Quisenberry (admitted pro hac vice)       Baltimore, Maryland 21202
 Texas State Bar No. 24005040                      Tel: (410) 752-2468
 dale@quisenberrylaw.com                           Fax: (410) 752-0979
 Quisenberry Law PLLC
 13910 Champion Forest Drive, Suite 203            Attorneys for Defendants
 Houston, Texas 77069
 Telephone: (832) 680-5000

 Robert E. Allen (admitted pro hac vice)
 Cal State Bar No. 166589
 rallen@glaserweil.com
 Thomas P. Burke Jr. (admitted pro hac vice)
 Cal State Bar No. 288261
 tburke@glaserweil.com
 Glaser Weil Fink Howard Avchen & Shapiro LLP
 10250 Constellation Blvd., 19th Fl.
 Los Angeles, CA 90067
 Telephone: (310) 282-6280

 Attorneys for Plaintiff




                                               3
1772058.5
            Case 1:18-cv-03403-SAG Document 107 Filed 01/15/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that on this 15th day of January 2020, a copy of the foregoing

Joint Status Report was filed electronically. Notice of the filing will be sent to all parties who

have appeared by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.


                                                       /s/ Thomas P. Burke Jr.
                                                       Thomas P. Burke Jr.




1772058.5
